ACCEPTED
                                                                                       03-15-00248-CV
                                                                                               7922603
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                11/20/2015 11:03:34 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                           No. 03-15-000248-CV
                 IN THE THIRD COURT OF APPEALS                     FILED IN
                THIRD JUDICIAL DISTRICT OF TEXAS            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                         AUSTIN, TEXAS
                                                           11/20/2015 11:03:34 AM
                                                              JEFFREY D. KYLE
    BRIGHAM EXPLORATION COMPANY, BEN M.                   BRIGHAM,  Clerk

 DAVID T. BRIGHAM, HAROLD D. CARTER, STEPHEN C. HURLEY,
 STEPHEN P. REYNOLDS, HOBART A. SMITH, SCOTT W. TINKER,
        STATOIL ASA, AND FARGO ACQUISITION, INC.,

                                Appellants,

                                     vs.

            RAYMOND BOYTIM, et al., INDIVIDUALLY
      AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,

                                 Appellees.


    Appeal from the 261st Judicial District Court of Travis County, Texas
                    Trial Court No. D-1-GN-11-003205
                 The Honorable Lora Livingston, Presiding

     APPELLEES’ UNOPPOSED MOTION FOR LEAVE TO FILE
          OVERLENGTH SINGLE ANSWERING BRIEF
           RESPONDING TO TWO OPENING BRIEFS

                                    MICHAEL D. MARIN
                                    State Bar No. 00791174
                                    BOULETTE GOLDEN & MARIN L.L.P.
                                    2801 Via Fortuna Drive, Suite 530
                                    Austin, TX 78746
                                    Telephone: 512/732-8900
                                    512/732-8905 (fax)
                                    mmarin@boulettegolden.com
                                    Liaison Counsel


1092735_1
RANDALL J. BARON                SAMUEL H. RUDMAN
DAVID T. WISSBROECKER           MARK S. REICH
STEVEN M. JODLOWSKI             MICHAEL G. CAPECI
ROBBINS GELLER RUDMAN           ROBBINS GELLER RUDMAN
 & DOWD LLP                      & DOWD LLP
655 West Broadway, Suite 1900   58 South Service Road, Suite 200
San Diego, CA 92101             Melville, NY 11747
Telephone: 619/231-1058         Telephone: 631/367-7100
619/231-7423 (fax)              631/367-1173 (fax)
                                Class Counsel for Appellees
KENDALL LAW GROUP, LLP          THE BRISCOE LAW FIRM, PLLC
JOE KENDALL                     WILLIE C. BRISCOE
DANIEL HILL                     8150 N. Central Expressway, Suite 1575
JAMIE J. McKEY                  Dallas, TX 75206
3232 McKinney Avenue, Suite     Telephone: 214/239-4568
700                             281/254-7789 (fax)
Dallas, TX 75204
Telephone: 214/744-3000
214/744-3015 (fax)

DUNNAM & DUNNAM LLP             BRODSKY & SMITH, LLC
HAMILTON LINDLEY                EVAN J. SMITH
4125 West Waco Drive (76710)    MARC ACKERMAN
P.O. Box 8418                   Two Bala Plaza, Suite 602
Waco, TX 76714-8418             Bala Cynwyd, PA 19004
Telephone: 254/753-6437         Telephone: 610/667-6200
254/753-7434 (fax)              610/667-9029 (fax)

LEVI & KORSINSKY, LLP           KOHN, SWIFT & GRAF, P.C.
SHANE T. ROWLEY                 DENIS F. SHEILS
30 Broad Street, 24th Floor     One South Broad Street, Suite 2100
New York, NY 10004              Philadelphia, PA 19107-3389
Telephone: 212/363-7500         Telephone: 215/238-1700
866/367-6510 (fax)              215/238-1968 (fax)

THE WEISER LAW FIRM, P.C.       RYAN & MANISKAS, LLP
PATRICIA C. WEISER              KATHARINE M. RYAN
JAMES M. FICARO                 RICHARD A. MANISKAS
22 Cassatt Avenue               995 Old Eagle School Road, Suite 311
Berwyn, PA 19312                Wayne, PA 19087
Telephone: 610/225-2677         Telephone: 484/588-5516
610/408-8062 (fax)              484/450-2582 (fax)
1092735_1
            KELLY N. REDDELL
            THE REDDELL FIRM PLLC
            100 Highland Park Village, Suite 200
            Dallas, Texas 75205
            Telephone: 214/295-3031
            Additional Counsel for Appellees




1092735_1
TO THE HONORABLE COURT OF APPEALS:

        Pursuant to Rule 9.4 of the Texas Rules of Appellate Procedure,

Appellees in the above-entitled and numbered cause respectfully request leave

to exceed the 15,000-word limit for their Answering Brief. Appellees request

leave to file the accompanying 17,753-word Answering Brief.

        1.   “A court may, on motion, permit a document that exceeds the

prescribed limit.” Tex. R. App. P. 9.4(i)(4). This request is sought on the

following grounds.

        2.   First, Appellees must respond to two separate opening briefs: one

filed by the Brigham Appellants and one filed by the Statoil Appellants.

Collectively, these briefs are 73 pages in length and contain 17,464 words of

argument.

        3.   While there is some overlap in Appellants’ opening briefs, each

brief focuses on different findings by the trial court in connection with class

certification. The Brigham Defendants focus on the class definition, the trial

plan’s treatment of plaintiffs’ breach of fiduciary duty claims and defendants’

defenses, and the trial court’s findings regarding the class certification

requirements under Tex. R. Civ. P. 42. The Statoil Defendants focus on the

trial court’s findings regarding the adequacy of the named plaintiffs as to Statoil

and the trial plan’s treatment of plaintiffs’ aiding and abetting a breach of

                                       -1-
1092735_1
fiduciary duty claim against Statoil. Effectively countering the numerous

arguments made by each group of Appellants requires more space than is

typically permitted in an Answering Brief.

        4.     Second, this appeal rests on a voluminous record that comprises a

five-volume clerk’s record and a four-volume reporter’s record. The record

runs more than 4,500 pages, reflecting three years’ worth of class certification

proceedings.

        5.     To respond to the appeal, that record must be discussed in detail,

because Appellants’ challenges to the trial court’s class certification order relate

to numerous factual findings by the trial court. For instance, Appellants

challenge the trial court’s findings that seven named plaintiffs are adequate

class representatives. In determining whether a court’s adequacy findings are

supported by the record, it is necessary to discuss the record as to each of the

plaintiffs – a lengthy task given the record here. See Farmers Ins. Exch. v.

Leonard, 125 S.W.3d 55, 66 (Tex. App.-Austin 2003, pet. denied).

        6.     Third, choice-of-law principles require this Court to apply an

unfamiliar body of law. Because Brigham Exploration Co. was incorporated in

Delaware, plaintiffs’ claims (and defendants’ defenses) are governed by

Delaware substantive law. Additional pages are necessary to explain the law

supporting the trial court’s decision.

                                         -2-
1092735_1
        7.    Fourth, Appellees’ counsel have worked diligently to limit the

length of their Answering Brief. Although Appellees are seven separate

parties, they have consolidated their arguments in response to Appellants into a

single Answering Brief. Also, where Appellants’ arguments overlap, Appellees

avoid duplication by only making their counter-arguments once.1

        8.    Counsel for Appellees conferred with counsel for Appellants

before filing this request. Appellants do not oppose the relief requested.

        9.    Based on the foregoing, Appellees respectfully request leave to file

the accompanying 17,753‑word Answering Brief. Appellees submit that a

modest increase in the word count for their Answering Brief is appropriate in

this situation.

DATED: November 20, 2015             Respectfully submitted,
                                     BOULETTE GOLDEN & MARIN L.L.P.
                                     MICHAEL D. MARIN
                                     Texas Bar #00791174


                                                /s/ Michael D. Marin
                                               MICHAEL D. MARIN
                                     2801 Via Fortuna Drive, Suite 530
                                     Austin, TX 78746
                                     Telephone: 512/732-8900
                                     512/732-8905 (fax)
                                     Liaison Counsel
1
   Appellees have considerably shortened their Answering Brief. While the
two briefs Appellees initially filed totaled 21,803 words, the single, omnibus
brief accompanying this request contains 17,753 words.

                                      -3-
1092735_1
            ROBBINS GELLER RUDMAN
             & DOWD LLP
            SAMUEL H. RUDMAN
            MARK S. REICH
            MICHAEL G. CAPECI
            58 South Service Road, Suite 200
            Melville, NY 11747
            Telephone: 631/367-7100
            631/367-1173 (fax)
            ROBBINS GELLER RUDMAN
             & DOWD LLP
            RANDALL J. BARON
            DAVID T. WISSBROECKER
            STEVEN M. JODLOWSKI
            655 West Broadway, Suite 1900
            San Diego, CA 92101
            Telephone: 619/231-1058
            619/231-7423 (fax)
            Class Counsel for Plaintiffs-Appellees
            KENDALL LAW GROUP, LLP
            JOE KENDALL
            DANIEL HILL
            JAMIE J. McKEY
            3232 McKinney Avenue, Suite 700
            Dallas, TX 75204
            Telephone: 214/744-3000
            214/744-3015 (fax)
            THE BRISCOE LAW FIRM, PLLC
            WILLIE C. BRISCOE
            8150 N. Central Expressway, Suite 1575
            Dallas, TX 75206
            Telephone: 214/239-4568
            281/254-7789 (fax)
            DUNNAM & DUNNAM LLP
            HAMILTON LINDLEY
            4125 West Waco Drive (76710)
            P.O. Box 8418
            Waco, TX 76714-8418
            Telephone: 254/753-6437
            254/753-7434 (fax)




            -4-
1092735_1
            BRODSKY & SMITH, LLC
            EVAN J. SMITH
            MARC ACKERMAN
            Two Bala Plaza, Suite 602
            Bala Cynwyd, PA 19004
            Telephone: 610/667-6200
            610/667-9029 (fax)
            LEVI & KORSINSKY, LLP
            SHANE T. ROWLEY
            30 Broad Street, 24th Floor
            New York, NY 10004
            Telephone: 212/363-7500
            866/367-6510 (fax)
            KOHN, SWIFT & GRAF, P.C.
            DENIS F. SHEILS
            One South Broad Street, Suite 2100
            Philadelphia, PA 19107-3389
            Telephone: 215/238-1700
            215/238-1968 (fax)
            THE WEISER LAW FIRM, P.C.
            PATRICIA C. WEISER
            JAMES M. FICARO
            22 Cassatt Avenue
            Berwyn, PA 19312
            Telephone: 610/225-2677
            610/408-8062 (fax)
            RYAN & MANISKAS, LLP
            KATHARINE M. RYAN
            RICHARD A. MANISKAS
            995 Old Eagle School Road, Suite 311
            Wayne, PA 19087
            Telephone: 484/588-5516
            484/450-2582 (fax)
            KELLY N. REDDELL
            THE REDDELL FIRM PLLC
            100 Highland Park Village, Suite 200
            Dallas, Texas 75205
            Telephone: 214/295-3031
            Additional Counsel for Plaintiffs-
            Appellees




             -5-
1092735_1
                    CERTIFICATE OF CONFERENCE

        I certify that I conferred with counsel for Appellants about the relief

sought in this request. On November 17 and 18, 2015, I conferred with

Deborah B. Alsup, of Thompson & Knight LLP, counsel for the Brigham

Appellants. On November 18, 2015, I conferred with Russell S. Post, of Beck

Redden LLP, counsel for the Statoil Appellants. Ms. Alsup and Mr. Post

indicated that Appellants do not oppose the relief sought in this request.


                                               s/ Steven M. Jodlowski
                                             STEVEN M. JODLOWSKI


                    CERTIFICATE OF COMPLIANCE

        This brief complies with the typeface requirements of Tex. R. App.

P. 9.4(e) because it has been prepared in a proportionally spaced typeface using

Microsoft Word 14-point Times New Roman Font for body text and 12-point

typeface for footnotes.


                                                /s/ Michael D. Marin
                                               MICHAEL D. MARIN




                                      -6-
1092735_1
                       CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document

will be electronically filed using a certified Electronic Filing Service Provider,

which will send electronic notification of such filing to the following counsel of

record on the 20th day of November, 2015, or alternatively, a copy will be sent

via U.S. Mail, to the parties listed in the attached service list.


                                                   /s/ Michael D. Marin
                                                  MICHAEL D. MARIN




                                       -7-
1092735_1
COUNSEL FOR DEFENDANT(S)
Timothy R. McCormick                          Debora B. Alsup
Michael W. Stockham                           Thompson & Knight LLP
Timothy E. Hudson                             98 San Jacinto Blvd., Suite 1900
Thompson & Knight LLP                         Austin, TX 78701
1722 Routh Street, Suite 1500                  Telephone: 512/469-6100
Dallas, TX 75201-2533                          512/469-6180 (fax)
 Telephone: 214/969-1700                       Email: debora.alsup@tklaw.com;
 214/969-1751 (fax)                                   danley.cornyn@tklaw.com
 Email: timothy.mccormick@tklaw.com;
         michael.stockham@tklaw.com;
         tim.hudson@tklaw.com

Russell S. Post
Alexander Fields
Parth Gejji
Christopher R. Cowan
Beck Redden LLP
1221 McKinney Street, Suite 4500
Houston, Texas 77010
   Telephone: 713/951-3700
   713/951-3720
   Email: rpost@beckredden.com
            falexander@beckredden.com
            pgejji@beckredden.com
            ccowan@beckredden.com




                                        -8-
1092735_1
COUNSEL FOR PLAINTIFF(S)
Michael D. Marin                             Evan J. Smith
Boulette Golden & Marin LLP                  Marc L. Ackerman
2801 Via Fortuna Drive, Suite 530            Brodsky & Smith, LLC
Austin, TX 78746                             Two Bala Plaza, Suite 602
   Telephone: 512/732-8900                   Bala Cynwyd, PA 19004
   512/732-8905 (fax)                           Telephone: 610/667-6200
    Email: mmarin@boulettegolden.com            610/667-9029 (fax)
                                                Email: esmith@brodsky-smith.com;
                                                        mackerman@brodsky-
                                                        smith.com
Shane T. Rowley                              Hamilton Lindley
Levi & Korsinsky, LLP                        Dunnam & Dunnam LLP
30 Broad Street, 24th Floor                  4125 West Waco Drive (76710)
New York, NY 10004                           P.O. Box 8418
   Telephone: 212/363-7500                   Waco, TX 76714-8418
   866/367-6510 (fax)                           Telephone: 254/753-6437
    Email: srowley@zlk.com                      254/753-7434 (fax)
                                               Email: hlindley@dunnamlaw.com

Joe Kendall                                  Denis F. Sheils
Daniel Hill                                  Kohn, Swift & Graf, P.C.
Jamie J. McKey                               One South Broad Street
Kendall Law Group, LLP                       Suite 2100
3232 McKinney Avenue, Suite 700              Philadelphia, PA 19107-3389
Dallas, TX 75204                                Telephone: 215/238-1700
  Telephone: 214/744-3000                       215/238-1968 (fax)
  214/744-3015 (fax)                            Email: dsheils@kohnswift.com
  Email: jkendall@kendalllawgroup.com;
         dhill@kendalllawgroup.com;
         jmckey@kendalllawgroup.com




                                       -9-
1092735_1
Samuel H. Rudman                                Randall J. Baron
Mark S. Reich                                   David T. Wissbroecker
Michael G. Capeci                               Steven M. Jodlowski
Robbins Geller Rudman & Dowd LLP                Robbins Geller Rudman & Dowd LLP
58 South Service Road, Suite 200                655 West Broadway, Suite 1900
Melville, NY 11747                              San Diego, CA 92101
   Telephone: 631/367-7100                         Telephone: 619/231-1058
   631/367-1173 (fax)                              619/231-7423 (fax)
   Email: srudman@rgrdlaw.com;                     Email: rbaron@rgrdlaw.com;
           mreich@rgrdlaw.com;                              dwissbroecker@rgrdlaw.com;
           mcapeci@rgrdlaw.com                              sjodlowski@rgrdlaw.com

Patricia C. Weiser                              Katharine M. Ryan
James M. Ficaro                                 Richard A. Maniskas
The Weiser Law Firm, P.C.                       Ryan & Maniskas, LLP
22 Cassatt Avenue                               995 Old Eagle School Road, Suite 311
Berwyn, PA 19312                                Wayne, PA 19087
   Telephone: 610/225-2677                         Telephone: 484/588-5516
   610/408-8062 (fax)                              484/450-2582 (fax)
   Email: pw@weiserlawfirm.com;                    Email: kryan@rmclasslaw.com;
            jmf@weiserlawfirm.com                          rmaniskas@rmclasslaw.com

Kelly N. Reddell                                Willie C. Briscoe
The Reddell Firm PLLC                           The Briscoe Law Firm
100 Highland Park Village, Suite 200            8150 N. Central Expressway, Suite 1575
Dallas, Texas 75205                             Dallas, TX 75206
    Telephone: 214/295-3031                       214/239-4568
    Email: kelly@reddell-law.com                  281/254-7789(Fax)
                                                  Email:wbriscoe@thebriscoelawfirm.com




                                       - 10 -
1092735_1